NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with 
                                        Fed. R. App. P. 32.1



                     United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois  60604

                                     Submitted April 16, 2009*
                                      Decided April 17, 2009

                                              Before

                              JOEL M. FLAUM, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                              ANN CLAIRE WILLIAMS, Circuit Judge

No. 08‐3550

LEE CATLEDGE,                                      Appeal from the United States District
     Plaintiff‐Appellant,                          Court for the Northern District of Illinois,
                                                   Eastern Division.
           v.
                                                   No. 07 C  2116
ROBERT S. MUELLER, Director of the
Federal Bureau of Investigation, et al.,           Ronald A. Guzmán, 
      Defendants‐Appellees.                        Judge.




                                            O R D E R

        Lee Catledge asked the FBI to produce National Security Letters (NSLs) issued
during a certain time period, and the FBI gave him redacted versions.  When Catledge
clarified that he wanted to know which if any of them pertained to him, the FBI refused to


           *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐3550                                                                             Page 2


say.  Catledge sued the FBI and its director, Robert Mueller, as well as the Department of
Justice and the Attorney General, seeking disclosure of this information under the Freedom
of Information Act (FOIA), 5 U.S.C. § 552(a)(4)(B).  The district court granted summary
judgment to the defendants, finding the information exempt from disclosure, and Catledge
appeals.  We affirm.

       In April 2006 Catledge requested all NSLs issued under certain provisions of the
USA Patriot Act.  Dissatisfied with his response from the FBI, Catledge filed a complaint in
April 2007 seeking to compel production of the information he had requested.  After
negotiating with the FBI, Catledge eventually narrowed his request to all NSLs issued
between October 1, 2003, and December 31, 2004.  The FBI produced them but redacted the
names.  Catledge then clarified that what he really wanted to know was which of the NSLs
pertained to him.  The FBI responded that it could not confirm or deny whether Catledge
was the subject of any NSLs, asserting that this information was protected from disclosure
under FOIA Exemption 7(E), which protects against disclosure of law enforcement
techniques, see 5 U.S.C. § 552(b)(7)(E).  

        The FBI moved for summary judgment, invoking Exemption 7(E) and other grounds
and submitting a sworn declaration from David Hardy, Section Chief of the
Record/Information Dissemination Section of the FBI.  Hardy explained that disclosing the
subjects of NSLs would enable terrorist groups to vet their members and circumvent the
law by shifting operations to those free of government suspicion.  He further noted that if
the information was disclosed, these groups could analyze which of their members were
investigated to learn when and how NSLs are issued and thus avoid raising suspicion in the
future.  Catledge presented no evidence to rebut the FBI’s declaration, nor has he asked for
counsel to assist him.  The district court agreed that Exemption 7(E) applied and granted
summary judgment to the defendants.  It explained that although the use of NSLs as a
technique for law enforcement is public knowledge, the way they are used and their
subjects are not.  It agreed, based on the undisputed record, that disclosing who was the
subject of an NSL would enable groups employing those subjects to circumvent the law
because those groups could learn how to avoid detection in the future.

        The FBI has statutory authority to issue NSLs to obtain information relevant to
counter‐terrorism and counterintelligence investigations.  12 U.S.C. § 3414(a)(5)(A); 15
U.S.C. §§ 1681u(a)‐u(b), 1681v(a); 18 U.S.C. § 2709(a)‐(b).  To pursue those investigations,
the FBI may use NSLs to collect information from NSL recipients, such as financial
institutions, 12 U.S.C. § 3414(a)(5)(A), credit reporting companies, 15 U.S.C. §§ 1681u, 1681v,
telephone companies, and internet service providers, 18 U.S.C. § 2709(b)(1).  It can also
prohibit these recipients from disclosing the existence of an NSL (with some exceptions) if
No. 08‐3550                                                                               Page 3


the official who authorizes the letter certifies that disclosure of that NSL would endanger
national security, endanger any person’s life or physical safety, or interfere with certain
types of investigations.  12 U.S.C. § 3414(a)(3)(A); 15 U.S.C. §§ 1681u(d)(1), 1681v(c)(1); 18
U.S.C. § 2709(c).  

        The FBI also has obligations under the Freedom of Information Act.  Under FOIA,
federal agencies must disclose records upon request unless the records sought fall within an
exemption.  Enviro Tech Int’l, Inc. v. EPA, 371 F.3d 370, 374 (7th Cir. 2004).  FOIA reflects a
congressional balance between the public’s right to information and the government’s need
to keep some information confidential.  John Doe Agency v. John Doe Corp., 493 U.S. 146, 152
(1989); FBI v. Abramson, 456 U.S. 615, 621 (1982).  Although FOIA favors disclosure, its
exceptions are meant to have “meaningful reach and application.”  John Doe Agency, 493
U.S. at 152.  Furthermore, its purpose is to expose agency action to public scrutiny rather
than to facilitate dissemination of information about specific people.  DOJ v. Reporters
Comm. for Freedom of the Press, 489 U.S. 749, 774 (1989).  Finally, because an agency generally
cannot consider the requester’s identity in determining whether to release information, any
information subject to disclosure is available to anyone, even hostile foreign entities. 
Bassiouni v. CIA, 392 F.3d 244, 245‐46 (7th Cir. 2004) (citing Reporters Comm. for Freedom of the
Press, 489 U.S. at 771). 

        When reviewing FOIA cases resolved on summary judgment, we ask whether the
district court had an adequate factual basis for the judgment and, if so, whether the grant of
summary judgment was clearly erroneous.  Enviro Tech Int’l, 371 F.3d at 373‐74; Solar
Sources, Inc. v. United States, 142 F.3d 1033, 1038 (7th Cir. 1998).  Although we have
acknowledged the tension with our usual summary judgment standard of de novo review,
which the government asserts is appropriate here, “[r]eview for clear error remains the
norm for FOIA cases in this circuit.”  Enviro Tech Int’l, 371 F.3d at 373‐74; see Solar Sources,
142 F.3d at 1038 & n.5. 

        The FBI contends that Exemption 7(E) applies here.  Under that exemption
government agencies may refuse to release “records or information compiled for law
enforcement purposes, but only to the extent that the production of such law enforcement
records or information . . . would disclose techniques and procedures for law enforcement
investigations or prosecutions . . . if such disclosure could reasonably be expected to risk
circumvention of the law.”  5 U.S.C. § 552(b)(7)(E).  Even if the existence of a law‐
enforcement technique is generally known, the exemption still protects the circumstances
under which it is used, if they are not known.  Hale v. DOJ, 973 F.2d 894, 902‐03 (10th Cir.
1992), vacated on other grounds by 509 U.S. 918 (1993); see also Blanton v. DOJ, 63 F. Supp. 2d
35, 49‐50 (D.D.C. 1999), aff’d, 64 Fed. App’x 787, 789 (D.C. Cir. 2003) (unpublished). 
No. 08‐3550                                                                                 Page 4


Furthermore, we previously recognized that a government agency may properly refuse to
confirm or deny whether it has any records responsive to a person’s request for records
about himself.2  Bassiouni, 392 F.3d at 246‐47.  We noted in Bassiouni that even an index of
such records could reveal who the agency is investigating and how the CIA deploys its
resources, and thus risk circumvention of the law.  Id. at 246‐47; see Morley v. CIA, 508 F.3d
1108, 1128‐29 (D.C. Cir. 2007) (finding self‐evident that revealing specific information about
CIA security clearance operations could compromise them and risk circumvention of law).

        The district court’s finding that the information Catledge sought was protected from
disclosure under Exemption 7(E) had an adequate factual basis and was not clear error.  The
FBI uses NSLs as tools for investigating terrorism, so NSLs constitute “records . . . .
compiled for law enforcement purposes,” as Exemption 7(E) requires.  Next, disclosing
whether Catledge is a subject of the letters would reveal the circumstances under which the
FBI has used this technique for law enforcement, a disclosure that Exemption 7(E) protects
against.  See Hale, 973 F.2d at 902‐03.  As the FBI’s unrebutted declaration explains,
disclosing the subjects of NSLs could enable others to commit terrorist crimes because
terrorist organizations and other enemies could use FOIA responses to inspect their
members and to shift their operations to those members not yet under government
suspicion.  Furthermore, by analyzing which of their members are investigated and which
are not, terrorist organizations could learn when and how NSLs are issued and thus how to
avoid detection in the future.  See id.; Bassiouni, 392 F.3d at 246‐47.  Finally, the FBI could not
achieve its aims by confirming only whom it is not investigating.  Doing so would imply
that in the absence of such a confirmation, others are being investigated.  Catledge has
offered no evidence to the contrary.

       For these reasons, we AFFIRM the judgment of the district court.




       2
        This type of response is commonly referred to as a “Glomar” response, after the
Hughes Glomar Explorer, a ship secretly operated by the government and the subject of a
FOIA request in Phillippi v. CIA, 546 F.2d 1009 (D.C. Cir. 1976).  Bassiouni, 392 F.3d at 246.